Citation Nr: 1547574	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for kidney stones.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an abdominal and groin disability.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for a back disability, to include as secondary to kidney stones.

7.  Entitlement to service connection for a disability manifested by numbness and tingling of the legs, to include as secondary to kidney stones.

8.  Entitlement to a compensable rating for urethritis.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1978 and from January 1979 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2007 rating decision, the RO denied a higher rating for service-connected urethritis.

The issues of entitlement to an increased rating for urethritis and entitlement to a TDIU were previously before the Board in May 2012 and remanded for additional development.  

As noted in the May 2012 remand, the Veteran requested a hearing and was notified of a Board hearing scheduled for September 2010.  He did not appear for the hearing and did not request that the hearing be rescheduled.  Thus, the Board found the Veteran withdrew his request for a personal hearing before the Board.  The Veteran did not request a hearing in his Form 9 appealing the other issues currently before the Board.

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for kidney stones; the reopened claims for entitlement to service connection for sinusitis and PTSD; entitlement to service connection for an abdominal and groin disability; a TBI; a back disability, to include as secondary to kidney stones; a disability manifested by numbness and tingling of the legs, to include as secondary to kidney stones, entitlement to a compensable rating for urethritis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 1985 rating decision denied the Veteran's claim of entitlement to service connection for sinusitis; the Veteran did not file a timely substantive appeal.

2.  Evidence submitted subsequent to the May 1985 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for sinusitis.

3.  A January 1986 rating decision denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran did not file a timely substantive appeal.

4.  Evidence submitted subsequent to the January 1986 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.



CONCLUSIONS OF LAW

1.  The May 1985 rating decision is final as to the claim of service connection for sinsusitis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The January 1986 rating decision is final as to the claim of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The petitions to reopen a claim for entitlement to service connection for sinusitis and PTSD have been granted, as discussed below.  Thus, the Board finds that any error related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007). 

II.  New and Material Evidence

Legal Criteria

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Sinusitis

The Veteran asserts that his claim for entitlement to service connection for sinusitis should be reopened.  For the reasons that follow, the Board finds that reopening is warranted.

In a May 1985 rating decision, the RO denied the Veteran's claim for a sinus condition.  The RO found the Veteran a sinus condition was not shown by the evidence of record and a throat condition was not found on the last examination.  

A May 2014 VA examination report reflects that the Veteran was diagnosed with acute sinusitis in May 2013.  As the Veteran's claim was denied in May 1985 because he had not been diagnosed with a sinus condition, the evidence indicating he had a diagnosis of a sinus condition relates to an unproven element of his claim, namely that he has a disability.  See Shade, 24 Vet. App. at 117.  As noted above, there is a low threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim.  As the new evidence that the Veteran has a sinus condition relates to an unestablished element of his service connection claim, the Board finds that the evidence is new and material.  Accordingly, the Veteran's claim for entitlement to service connection for sinusitis is reopened.

PTSD

The Veteran asserts that his claim for entitlement to service connection for PTSD should be reopened because he has PTSD as a result of a personal assault in service.  For the reasons that follow, the Board finds that his claim should be reopened.

In a January 1986 rating decision, the RO denied entitlement to service connection for PTSD as the evidence failed to establish a diagnosis of PTSD.  The Veteran did not appeal the decision and it became final.

A June 2014 VA examination report indicates the Veteran was diagnosed with PTSD in an April 2014 VA treatment record.  As the Veteran was not diagnosed with PTSD at the time of the last final rating decision in January 1986, the diagnosis relates to an unestablished element of the Veteran's claim, that he has a diagnosis of PTSD.  The evidence therefore raises a reasonable possibility of substantiating the claim, and is new and material.

The Veteran has asserted that he sustained a personal assault in service with three stab wounds on the right side.  Service treatment records note that he was treated for a laceration to the right side from a stabbing in August 1980.  Statements from R.P. and J.C. from August 1980 indicate the Veteran was stabbed in service.  The statements are new, as they were not previously in the claims file.  The statements are also material, as they support the Veteran's claimed stressor.

As new and material evidence has been received, the Veteran's claim for entitlement to service connection for PTSD is reopened. 


ORDER

New and material evidence having been received, entitlement to service connection for sinusitis is reopened.

New and material evidence having been received, entitlement to service connection for PTSD is reopened.


REMAND

VA Treatment Records

The July 2014 statement of the case noted that the claims file included the Veteran's medical records from the Gainesville and Lake City VA Medical Centers dated June 1998 to June 2014.  However, the Veteran's complete VA treatment records are not in the Veteran's virtual VA or VBMS claims file.  A May 2014 VA examination report noted that the Veteran was diagnosed with acute sinusitis.  A May 2013 VA treatment record associated with the claims file appears to be incomplete, and notes sinus drainage, but no diagnosis.  In a June 2014 VA mental examination, the examiner noted that the Veteran had received mental health treatment since 2005 and the most recent diagnostic impression from April 2014 was PTSD.  The April 2014 VA treatment record does not appear to be in the claims file.  As the Veteran's VA treatment records are potentially relevant to all of the Veteran's claims, including his service connection, increased rating, and TDIU claims, the claims must be remanded to obtain the Veteran's complete VA treatment records.

PTSD

A June 2014 VA mental examination report indicates the Veteran did not have a diagnosis of PTSD.  However, the VA examiner indicated that a VA treatment record reflected a diagnostic impression of PTSD in April 2014.  The examiner did not address whether the Veteran had met the criteria for a diagnosis of PTSD during the period on appeal.  Therefore, the claim must be remanded for a new VA examination addressing whether the Veteran had PTSD at any point during the period on appeal that was related to an in-service stressor.

TBI

An October 2008 VA treatment record indicates the Veteran reported having a history of blast exposure in 1980 as part of a demolition demonstration.  He noted he was 50-100 yards away from the explosive devices when the "back pressure" caused him to be "knocked senseless" with blurred vision, ringing in his ears and dizziness lasting approximately 35-40 minutes.  The VA clinician noted the Veteran may have had a possible Grade II concussion.  The Veteran described having daily headaches and ear pain that began around that time.  

A January 1985 VA examination report indicates the Veteran reported that there was an explosion of a machine gun inside a tank and he was injured, including some poor hearing, during service.  Service connection for the Veteran's right ear was granted based on the explosion.  See February 1985 rating decision.  A September 1980 service treatment record indicates the Veteran complained of pain to the left ear with bleeding.  The assessment was possible busted drum.  On examination, the ear drum was negative for rupture.  A reported explosion is not specifically noted in the Veteran's service treatment records.  However, his service personnel records appear to be incomplete.  Therefore, an attempt should be made to obtain all of his service personnel records and determine whether he was exposed to an explosion in service.

Urethritis

In an August 2012 VA examination report, the VA examiner opined that the Veteran's current symptoms per the Veteran of urethritis were burning and stinging on urination and pain in the pelvis area.  The examiner stated that the urinary frequency, obstructed voiding, and voiding dysfunction were less likely as not due to his service-connected urethritis.  The examiner stated, "There is no pathophysiologic mechanism for his urethritis to cause these conditions, he has no objective evidence of infection.  The urinary frequency, obstructed voiding, and voiding dysfunction are at least as likely as not due to his neurogenic bladder."  
However, the VA examiner did not indicate whether the Veteran's neurogenic bladder was aggravated by his service-connected urethritis.  Therefore, the claim must be remanded for a new VA examination, including an opinion as to whether the Veteran's service-connected urethritis aggravated his neurogenic bladder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from June 1998 to June 2014 and associate them with his VBMS claims file, including the May 2013 and April 2014 VA treatment records noted above.  If no records can be obtained, the claims file must indicate this fact.

2.  Obtain the Veteran's complete service personnel records, including any records relating to exposure to an explosion in service.  If no records can be obtained, the claims file must indicate this fact.

3.  If records are obtained supporting the Veteran's claim that he was exposed to an explosion in service, he should be provided with a VA examination addressing whether it is at least as likely as not (at least a 50 percent probability) that he has a TBI that is related to service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of steps 1 and 2, schedule the Veteran for a VA mental examination to:

(a)  Identify all acquired psychiatric disorders present, to include PTSD;

(b)  Address whether the Veteran had a diagnosis of PTSD due to his in-service stressors at any time during the appeal period.

(c)  Provide an opinion as to whether any psychiatric disorders identified, to include PTSD, are at least as likely as not (at least a 50 percent probability) related to service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  After completion of steps 1 and 2, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his urethritis.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The VA examiner should provide an opinion as to whether the Veteran's neurogenic bladder is caused or aggravated by his service-connected urethritis.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


